   Case 8:14-cv-01134-JVS-JDE Document 356 Filed 05/16/19 Page 1 of 3 Page ID #:9927

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            May 16, 2019


       No.:               19-55567
       D.C. No.:          8:14-cv-01134-JVS-JDE
       Short Title:       Kimberly Zion v. County of Orange, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 8:14-cv-01134-JVS-JDE Document 356 Filed 05/16/19 Page 2 of 3 Page ID #:9928




                     UNITED STATES COURT OF APPEALS
                                                                        FILED
                             FOR THE NINTH CIRCUIT
                                                                       MAY 16 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




   KIMBERLY J. ZION, individually and             No. 19-55567
   as successor in interest to Connor Zion,
                                                  D.C. No. 8:14-cv-01134-JVS-JDE
                 Plaintiff - Appellee,
                                                  U.S. District Court for Central
     v.                                           California, Santa Ana

   COUNTY OF ORANGE; MICHAEL                      TIME SCHEDULE ORDER
   HIGGINS,

                 Defendants - Appellants.



  The parties shall meet the following time schedule.

  If there were reported hearings, the parties shall designate and, if necessary, cross-
  designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
  hearings, the transcript deadlines do not apply.

  Thu., May 23, 2019            Mediation Questionnaire due. If your registration for
                                Appellate ECF is confirmed after this date, the
                                Mediation Questionnaire is due within one day of
                                receiving the email from PACER confirming your
                                registration.
  Mon., June 17, 2019           Transcript shall be ordered.
  Mon., July 15, 2019           Transcript shall be filed by court reporter.
  Mon., August 26, 2019         Appellants' opening brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.
Case 8:14-cv-01134-JVS-JDE Document 356 Filed 05/16/19 Page 3 of 3 Page ID #:9929

  Thu., September 26, 2019 Appellee's answering brief and excerpts of record
                           shall be served and filed pursuant to FRAP 31 and
                           9th Cir. R. 31-2.1.

  The optional appellants' reply brief shall be filed and served within 21 days of
  service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

  Failure of the appellants to comply with the Time Schedule Order will result
  in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
